                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION

UNITED STATES OF AMERICA,                            )
                     Plaintiff,                      )
                                                     )
vs.                                                  )        CASE NO. 5:12-CR-20-3
                                                     )        (Financial Litigation Unit)
                                                     )
TIFFANY SHERISE YOUNG,                               )
                     Defendant,                      )
and                                                  )
                                                     )
P&G CHEVROLET INC.,                                  )
                                Garnishee.           )

                        ORDER OF CONTINUING GARNISHMENT

       THIS MATTER is before the Court on the Answer of P&G Chevrolet Inc. as the

Garnishee. On August 4, 2014, the Honorable Richard L. Voorhees sentenced the Defendant to

ten months incarceration on her conviction for Conspiracy to Commit Wire Fraud in violation of

18 U.S.C. § 1349. Judgment in the criminal case was filed on August 12, 2014 (Doc. No. 99).

As part of that Judgment, the Defendant was ordered to pay an assessment of $100.00 and

restitution of $226,353.00 to the victims of the crime. Id.

       On January 8, 2021, the Court entered a Writ of Continuing Garnishment (“Writ”) (Doc.

No. 147) to the Garnishee, P&G Chevrolet Inc. On January 25, 2021 the Defendant was served

with the Writ and Instructions notifying her of her right to request a hearing. The Garnishee was

served with the Writ on January 25, 2021. The Garnishee filed an Answer on February 9, 2021

(Doc. No. 149) stating that at the time of service of the Writ, the Garnishee had in its custody,

control or possession property or funds owned by the Defendant, including non-exempt

disposable earnings. The Defendant did not request a hearing, and the statutory time to do so has

elapsed.




      Case 5:12-cr-00020-KDB-DSC Document 151 Filed 03/04/21 Page 1 of 2
       IT IS THEREFORE ORDERED that an Order of Continuing Garnishment is hereby

ENTERED in the amount of $222,335.38 computed through January 7, 2021. The Garnishee

shall pay the United States up to twenty-five percent of the Defendant’s net earnings which

remain after all deductions required by law have been withheld, and one hundred percent of all

1099 payments, and the Garnishee will continue said payments until the debt to the Plaintiff is

paid in full, or until the Garnishee no longer has custody, possession or control of any property

belonging to the Defendant, or until further order of this Court.

       Payments should be made payable to the United States Clerk of Court and mailed to:

                              Clerk of the United States District Court
                                       401 West Trade Street
                                  Charlotte, North Carolina 28202

       In order to ensure that each payment is credited properly, the following should be

included on each check: Court Number 5:12CR20-3.

       IT IS FURTHER ORDERED that the Garnishee will advise this Court if Defendant’s

employment is terminated at any time by the Garnishee or Defendant.

       The Plaintiff will submit this debt to the Treasury for inclusion in the Treasury Offset

Program. Under this program, any federal payment the Defendant would normally receive may

be offset and applied to this debt.

       SO ORDERED.




      Case 5:12-cr-00020-KDB-DSC Document 151 Filed 03/04/21 Page 2 of 2
